                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                  HAMMOND DIVISION

GJMS, LLC,                                  )
                                            )
                Plaintiff,                  )
                                            )
                v.                          )      No. 2:18 CV 135
                                            )
HAMSTRA BUILDERS, INC., et al.,             )
                                            )
                Defendants.                 )

                                          ORDER

         This matter is before the court on plaintiff’s motion for sanctions. (DE # 36.) On

March 13, 2019, Magistrate Judge John E. Martin issued a report and recommendation,

in which he recommended that the court grant the motion for sanctions. (DE # 46.)

Additionally, he recommended that the defendants be ordered to provide an affidavit

to plaintiff, certifying: (1) the identities of the individuals who developed and executed

any searches for documents; (2) the computers and/or servers that were searched; (3)

the search terms, or any other filters, used in conducting the searches; (4) all steps taken

to preserve relevant hard copy data, and (5) defendants’ policies for document

retention, including any steps taken to preserve evidence after the litigation began. (Id.

at 4.)

         Magistrate Judge Martin also informed the parties that any objections must be

made within 14 days after being served with a copy of the report and recommendation.

(Id. at 5.) That time has passed, and no objections have been filed. Therefore, the court

ACCEPTS and ADOPTS Magistrate Judge Martin’s report and recommendation (DE
# 46). The court GRANTS, with relief other than requested, plaintiff’s motion for

sanctions (DE # 36), and ORDERS defendants to provide plaintiff with an affidavit

consistent with the terms of this order by April 30, 2019.


                                          SO ORDERED.
       Date: April 4, 2019

                                          s/James T. Moody
                                          JUDGE JAMES T. MOODY
                                          UNITED STATES DISTRICT COURT




                                            2
